White, Presiding Judge.
After his indictment for the murder of G. R. Moses and the arrest thereunder appellant sued out a writ of habeas corpus for bail; and the same coming on for hearing before the Hon. Eugene Williams, district judge, bail was refused him. From that judgment this appeal is here taken.
We have given the evidence as shown in the record a most careful consideration, and in our opinion appellant is entitled to bail. Whereupon the judgment is reversed and appellant will *624be released from custody upon his execution of a bond with good and sufficient security conditioned as the law directs in the sum of two thousand five hundred dollars for his appearance to answer to said indictment for murder.
Opinion delivered December 19, 1888.
Judgment reversed and appellant admitted to bail in the sum of two thousand five hundred dollars.

Ordered accordingly.